OFP,CE OF THE ATTORNEY   GENERAL.   STATE OF TEXAS

    JOHN CORNYN




                                                   July 26,200O



William R. Archer III, M.D.                              Opinion No. X-0261
Commissioner of Health
Texas Department of Health                               Re: Whether the salary cap established by section
1100 West 49th Street                                    659.0115 of the Government Code applies to a
Austin, Texas 78756-3 199                                retired state employee who is reemployed by a
                                                         state agency to perform the same services he
                                                         performed for the agency for the last six months
                                                         prior to his retirement, and related questions
                                                         (RQ-0203-X)


Dear Dr. Archer:

         You ask whether section 659.0115(a) of the Government Code, which caps the salary that
a state agency may pay to a retired agency employee who has been reemployed by the agency “to
perform services substantially similar to the services the retiree performed for the agency during the
last 12 months of service before retirement,” TEX. GOV’T CODE ANN. § 659,0115(a) (Vernon Supp.
2000), applies to a retired Texas Department of Health (TDH) employee who has been reemployed
to perform the services he performed during his last six months of employment. We conclude that
a retiree who has been reemployed to perform the same services he performed for six of the last
twelve months of employment before retirement is subject to the cap. We also conclude that, under
subsection(b) of section 659.0115, the cap does not apply to the salary of a reemployed retiree who
performs “substantially similar” services for less than six months after reemployment          and then
transfers to a position that does not involve “substantially similar” services before the end of the first
six months of reemployment.       See id. $ 659.0115(b).

         You ask about an employee who, you inform us, spent the last twelve months of his tenure
with TDH before retirement performing “two separate and distinct special assignments.” Letter from
William R. Archer III, M.D., Commissioner of Health, to Honorable John Comyn, Texas Attorney
General, at 1 (Mar. 8,200O) (on tile with Opinion Committee) [hereinafter “Request Letter”]. In his
last year of service with TDH before retirement, the employee worked for the first six months as the
director of the department’s Texas Integrated Eligibility System and for the last six months as
division director for the Women, Infants and Children (WIC) Vendor Operations Division. See id.
He was recently reemployed by TDH as division director of the WIC Vendor Operations Division
and has expressed a desire to remain in that position, but not if his salary is subject to the statutory
cap. See id. at 2. He has submitted applications for several vacancies within TDH. See id.
William R. Archer III, M.D. - Page 2             (X-0261)




         Your questions arise from section 659.0115 of the Government      Code, which provides   in
pertinent part:

                        (a) A state agency that reemploys a retired agency employee
               to perform services substantially similar to the services the retiree
               performed for the agency during the last I2 months of service before
               retirement may not pay the retiree a salary at an annualized rate that
               exceeds the lesser of:

                               (1) the rate of compensation      the retiree
                       received from the state during the last 12 months of
                       service before retirement; or

                               (2) $60,000.

                       (b) The salary limitation provided by Subsection (a) does not
               apply to a retiree’s first six months ofreemployment  after retirement,
               except that if a retiree is reemployed for more than six months after
               retirement,    the limitation     applies to the entire period of
               reemployment.

TEX. GOV’T CODE ANN. 5 659.0115 (Vernon Supp. 2000) (emphasis added).

        As a threshold matter, you wish to know whether the employee’s salary is subject to the cap.
You state that the employee has been rehired “to perform substantially similar duties to those
performed during his last six months of employment.”        Request Letter at 2. You ask, in essence,
whether the retiree must be employed to perform services substantially similar to the duties he
performed throughout the entire twelve months before retirement in order for the cap to apply, or
whether it is sufficient to trigger the cap that he has been employed to perform duties substantially
similar to duties he performed for some of that twelve-month period. See id.

         The section 659.0115(a) salary cap applies when a state agency “reemploys a retired agency
employee to perform services substantially similar to the services the retiree performed for the
agency during the last I2 months of service before retirement.” TEX. GOV’T CODE ANN. §
659,0115(a) (Vernon Supp. 2000) (emphasis added). As you note, see Request Letter at 2, the
answer to your question turns on the meaning of the word “during.” The Code Construction Act
instructs us to read words and phrases in context and according to common usage. See TEX. GOV’T
CODE ANN. $ 3 11 .Ol 1(a) (Vernon 1998). The word “during” can mean “[tlhroughout the whole
continuance of' a period of time, IV OXFORD ENGLISHDICTIONARY1134 (2d ed. 1989), or “at a
point in the course of a period of time, MERRIAMWEBSTER’SCOLLEGIATEDICTIONARY360 (10th
William R. Archer III, M.D. - Page 3               (X-0261)




ed. 1993); see also IV OXFORDENGLISHDICTIONARY1134 (2d ed. 1989) (“in the time of’). It is not
apparent from the face of section 659.01 IS(a) which of these two meanings of “during” applies.
Because the meaning ofthe term “during” is not apparent from the face of section 659,0115(a), we
interpret the term in light of the statute’s legislative history and the legislative purpose. See TEX.
GOV’TCODEANN. 5 311.023 (Vernon 1998) (’          m construing a statute a court may consider the object
sought to be attained, circumstances under which the statute was enacted, the legislative history, and
the consequences of a particular construction).

        The bill analysis    to the legislation   adopting    section   659.0115   gives   the following
background:

                         Currently, certain state retirees are allowed to resume service
                with the state at a level of compensation equal to their previous level
                of pay. This practice usually occurs after a senior employee has
                retired under a retirement incentive program. There are concerns that
                the practice of allowing the retirees to return to work at a level ofpay
                equal to their previous salary is not realizing as much cost savings as
                originally intended. This bill will reduce the level of salary for a
                reemployed state retiree.

HOUSE COMM. ON STATEAFFAIRS, BILL ANALYSIS,Tex. S.B. 631,75th Leg., R.S. (1997). Clearly,
the legislature was concerned that the practice ofallowing state-agency retirees to return to their old
positions at the same rate of pay undermined retirement incentive programs, which are designed to
save the state money, and enacted section 659.0115(a) to discourage the practice and to limit its
fiscal effect. Interpreting the term “during” in light of the legislative intent to save the state money,
we conclude that the legislature intended the term “during” to mean at somepoint in the course of
and that the section 659.0115(a) cap applies to aretired employee who is rehired to perform services
substantially similar to services he or she performed at some time during the last twelve months of
employment.

         If we were to construe the phrase “services . during the last 12 months of service” to mean
only services performed throughout the whole continuance ofthe last twelve months of service, then
the section 659.01 IS(a) cap would be inapplicable to retirees who held more than one job during
their last twelve months of service. In light of the legislative intent, we doubt the legislature
intended to exclude from the cap employees who had two or more jobs during their last twelve
months of service with the state. There would appear to be no logical reason for such a distinction,
and it would reduce the statute’s effectiveness as a cost-saving measure. See TEX. GOV’TCODE ANN.
§ 311.023 (Vernon 1998) (in construing a statute a court may consider the object sought to be
attained, circumstances     under which the statute was enacted, the legislative history, and the
consequences of a particular construction); see also id. 9 3 11.021(3), (5) (in enacting a statute, it is
presumed that the legislature intended a reasonable result and favored a public interest over any
William R. Archer III, M.D. - Page 4               (JC-0261)




private interest). Furthermore, under this construction, a state agency and retiring state employee
could easily circumvent the cap by working together to ensure that an employee nearing retirement
was reassigned to a new job for a limited period of time prior to retirement, a consequence which
would undermine the statute’s effectiveness and is contrary to legislative intent. See id. 9 3 11.023
(in construing a statute a court may consider the object sought to be attained, the legislative history,
and the consequences of a particular construction).

        Next you ask whether “this reemployed retiree’s salary [must] be capped if he continues
performing his present duties [as division director for the WIC Vendor Operations Division] for
more than six months from reemployment.” Request Letter at 2. As this question is separate from
your first, we understand you to ask when, rather than whether, the salary cap will go into effect.
Subsection(b) of section 659.0115 provides that “[tlhe salary limitationprovidedby     Subsection (a)
does not apply to a retiree’s first six months ofreemployment after retirement, except that if aretiree
is reemployed for more than six months after retirement, the limitation applies to the entire period
of reemployment.”     TEX. GOV’T CODEANN. 5 659.0115(b) (Vernon Supp. 2000). The salary cap
will apply once the employee has been in his current position for more than six months and will
apply to the entire period of reemployment, including (retroactively) the first six months.

         Your third and fourth questions are related. Assuming the cap applies, you ask whether “this
reemployed retiree’s salary [would] remain capped if he is selected for and accepts a different
position within TDH prior to the expiration of his first six months of reemployment?’        Request
Letter at 2. You also ask whether, in the event the reemployed retiree is selected for and accepts a
new position, he could continue on the payroll at his uncapped preretirement rate of compensation,
which exceeds the $60,000, or whether he must have a break in service in order to be eligible to
receive that pay. See id. We assume that these questions involve transfer of the retiree to a new
position, one not involving “substantially similar” services, prior to the expiration of his first six
months of reemployment.

         Under subsection (b) of section 659.0115, the cap does not apply if a reemployed retiree
performs services substantially similar to those performed in his or her last year of employment for
no more than six months. Nor does the cap apply if the retiree is reemployed to perform services
different from those performed during the last twelve months prior to retirement. See TEX. GOV’T
CODEANN. 5 659,0115(a), (b) (Vernon Supp. 2000). Accordingly, we interpret section 659.0115
as not capping the salary of an individual who performs “substantially similar” services for under
six months and then transfers to a position that involves different services before the end of,that
period. We believe that this interpretation is consistent with the legislature’s intent to allow a retired
employee to resume service at his or her former pay level for no more than six months and not to
preclude reemployment of retirees in different positions. Furthermore, assuming a reemployed
retiree has not spent more than six months performing services substantially similar to those
performed during the twelve months prior to retirement and has not yet become subject to the cap,
William R. Archer III, M.D. - Page 5            (JC-0261)




we do not believe a break in service is necessary in order for the employee to take a new position
at the same salary. The statute does not impose this requirement, and we see no reason to imply it.



                                      SUMMARY

                        A retired state employee who is reemployed by a state agency
               is subject to the salary cap set forth in section 659.0115 of the
               Government       Code if he or she is rehired to perform services
               substantially similar to those he or she performed for less than the
               entire twelve month period before retirement. Section 659.0115 does
               not cap the salary of a reemployed             retiree who performs
               “substantially similar” services for less than six months and then
               transfers to a position that does not involve “substantially similar”
               services before the end of the first six months of reemployment.




                                                    ey General of Texas



ANDY TAYLOR
First Assistant Attorney General

CLARK RENT ERVIN
Deputy Attorney General - General Counsel

ELIZABETH ROBINSON
Chair, Opinion Committee

Mary R. Crouter
Assistant Attorney General - Opinion Committee